Citation Nr: 0822596	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-15 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for status post retinal 
detachment with scleral buckle, right eye.

3.  Entitlement to service connection for a dental disorder 
for the purposes of compensation and VA outpatient dental 
treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to April 
1971. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

A review of the record reflects that the veteran perfected an 
appeal for service connection for post-traumatic stress 
disorder (PTSD) in April 2005.  Service connection for PTSD 
was granted by rating decision dated December 2007, which 
represents a substantial grant of the benefit sought with 
regard to the matter. 

In December 2001, the veteran filed a claim for service 
connection for a torn retina as secondary to diabetes 
mellitus.  That secondary service connection claim was denied 
in a rating decision dated August 2002.  However, the claim 
presently on appeal concerns a claim for direct service 
connection for status post retinal detachment with scleral 
buckle, right eye, which the veteran claims was the result of 
an in-service shrapnel injury.  Since the veteran has 
presented a new theory of entitlement, the claim is being 
addressed on a de novo basis.  

The issues of service connection for a dental disorder and 
for status post right eye retinal detachment are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Pes planus was noted at service entry and did not undergo an 
increase in severity during active duty.


CONCLUSION OF LAW

Pes planus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated August 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Additionally, in May 
2006, the veteran was notified of the way initial disability 
ratings and effective dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for pes planus 
because there is no evidence of treatment for the disorder 
either during service or following discharge.  Thus, there is 
no true indication that pertinent disability is associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of the absence of complaints or 
findings of foot pathology during service, a finding of 
aggravation during service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 
U.S.C.A. 5103A(a)(2).  The Board is satisfied that the duties 
to notify and assist have been met.

Service Connection for Pes Planus

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

As a preliminary matter, the Board notes that second degree 
pes planus was noted on the veteran's August 1968 entry 
examination.  Thus, the presumption of soundness does not 
attach.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

The veteran has testified that he had difficulty with his 
feet from the time he entered service, which he attributed to 
an aggravation of his pes planus.  He indicated that he went 
to sick call and was issued medication, which failed to 
alleviate his symptoms.  

A review of the veteran's service medical records shows no 
treatment for pes planus or other foot disorders.  There is 
also no indication that the veteran was issued special boots 
or that he otherwise complained of foot pain.  The veteran's 
separation examination is negative for pes planus, foot 
disorders or difficulty walking.  No post-service medical 
records pertinent to treatment for pes planus and foot pain 
have been received.  

On review, the Board finds that service connection for pes 
planus is not warranted.  There were no recorded complaints 
of foot pain during service, nor is there a separation 
examination that documents an increase in severity of the 
veteran's pes planus.  

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's pes planus underwent an increase 
in severity during active service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for pes planus is denied.


REMAND

The veteran has indicated that his status post right retinal 
detachment with scleral buckle was the result of a shrapnel 
injury sustained during combat in Vietnam.  There was no 
mention of a shrapnel injury in service and the separation 
examination is negative for eye pathology.  The retinal 
detachment was noted in June 2002.  

The veteran also seeks entitlement to service connection for 
a dental disability, claimed as secondary to service-
connected diabetes mellitus and characterized by frequent 
tooth extractions.

Although the veteran has perfected an appeal as to a claim 
for service connection for a dental disorder, a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment. See Mays v. Brown, 5 Vet. 
App. 302 (1993).

One-time dental treatment is available to veterans, but 38 
C.F.R. § 3.381 limits the outpatient dental treatment 
available for treatable or replaceable missing teeth to one- 
time treatment only, unless the veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury.  See 38 C.F.R. § 17.161(b).  For veterans 
discharged in 1971, the application for this one-time (Class 
II) dental treatment must have been submitted within one year 
after service discharge.  

A clinical note dated August 2003 states that the veteran had 
"poorly controlled diabetes or brittle diabetes with oral 
infections that interfere with the management of the 
diabetes."  

A veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the other categories outlined in 38 
U.S.C.A. § 1712 and 38 C.F.R. § 17.161, including if there is 
evidence demonstrating that the veteran has a dental 
condition that impairs or aggravates a service-connected 
disability (Class III).  See 38 C.F.R. § 17.161(g). 

On remand, the Board finds that a VA examination is necessary 
to confirm all currently diagnosed dental disabilities, and 
to determine their probable etiology, based on all evidence 
of record.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
ophthalmology examination to determine the 
nature and etiology of his status post 
right retinal detachment with scleral 
buckle.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was 
reviewed.

The examiner is asked to provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
veteran's status post right retinal 
detachment with scleral buckle is  related 
to the veteran's period of active service.  
The examiner should provide a detailed 
rationale for any opinion provided. 

2.  Schedule the veteran for a VA dental 
examination to determine the nature and 
etiology of his dental disability.  The 
claims file must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims file 
was reviewed.

For any current dental disorder found that 
requires additional treatment, the 
examiner should indicate whether there is 
a 50 percent probability or greater that 
it impairs or aggravates the service-
connected diabetes mellitus.  The examiner 
should provide a detailed rationale for 
any opinion provided.  Any additional 
outpatient treatment authorized should be 
specified.  Attention is invited to the VA 
clinical records dated July 2001, 
September 2003, and May 2004, referable to 
tooth extractions.

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


